          Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 1 of 9




 1   Peter E. Soskin (SBN 280347)
     peter.soskin@klgates.com
 2   K&L GATES LLP
     Four Embarcadero Center, Suite 1200
 3   San Francisco, CA 94111
     Telephone: (415) 882-8200
 4   Fax: (415) 882-8220
 5   Attorney for Defendant Koss Corporation
 6

 7                         UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF CALIFORNIA
 8                                   OAKLAND DIVISION

 9
         APPLE, INC.,                          Case No. 4:20-cv-05504-JST
10

11            Plaintiff,                       DEFENDANT KOSS CORPORATION’S
                                               NOTICE OF MOTION AND MOTION
12       v.                                    TO DISMISS OR OTHERWISE
                                               TRANSFER UNDER RULE 12;
13       KOSS CORPORATION,                     [PROPOSED] ORDER
14
              Defendant                        Hearing Noticed for October 28, 2020 at
15                                             2:00 PM Pacific Time

16

17

18

19

20

21

22

23

24

25

26

27


       DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
            OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
            Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 2 of 9




 1                          NOTICE OF MOTION AND REQUESTED RELIEF

 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on October 28, 2020 at 2:00 PM PT or as soon thereafter as the

 4   matter may be heard in Courtroom 6 (to the extent in-person hearings are permitted consistent with

 5   Judge Tigar’s Covid-19 protocols), Defendant Koss Corporation (“Koss”) will and hereby does move

 6   this Court for an order transferring, dismissing, or staying the instant matter brought by Plaintiff Apple,

 7   Inc. (“Apple”).

 8           Koss filed an action for patent infringement against Apple in the Western District of Texas on

 9   July 23, 2020 regarding Apple’s infringement of certain Koss-owned patents.

10           More than two weeks later, on August 7, 2020, Apple filed the instant declaratory judgment

11   matter seeking, among other things, a declaration of non-infringement by Apple regarding the same

12   Koss-owned patents.

13           Because no exception to the first-filed action rule applies, Koss hereby requests that this Court

14   order Apple’s second-filed case transferred to the Western District of Texas. In the alternative, Koss

15   requests that this litigation be dismissed or stayed pending the Western District of Texas’s ruling on

16   Apple’s currently pending motion to strike before that court.

17                         MEMORANDUM OF POINTS AND AUTHORITIES

18   I.      INTRODUCTION

19           On July 23, 2020, Koss filed a complaint for patent infringement against Apple in the Western

20   District of Texas in Case No. 6:20-cv-00665 (the “Texas Complaint,” which is attached hereto as

21   Exhibit A, as filed in the “Texas Proceeding”). Sixteen days later, Apple filed its complaint in this

22   case (the “California Complaint,” D.I. 1 in the instant proceeding, filed in this “California

23   Proceeding”). Apple cannot dispute that Koss filed the Texas Complaint, initiating the Texas

24   Proceeding, before Apple filed the California Complaint to initiate the California Proceeding. Each

25   of the Texas Complaint and the California Complaint involves Koss and Apple and each includes

26   requests to adjudicate the issue of whether certain Apple products infringe certain patents owned by

27   Koss. Compare Exhibit A with D.I. 1. Thus, the subject matter of the California Proceeding
                                         -1-
          DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
               OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
             Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 3 of 9




 1   encompasses the subject matter of the Texas Proceeding; this is necessarily true because the California

 2   Proceeding was filed in response to Koss’s filing of the Texas Proceeding.

 3            As a general rule of civil procedure, when two factually-related suits are pending in different

 4   districts, courts allow the first-filed suit to proceed while staying and/or consolidating later-filed suits.

 5   Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1299 (Fed. Cir. 2012); 4 Charles A. Wright & Arthur R.

 6   Miller, Federal Practice and Procedure § 1051 (4th ed. 2020); Power Integrations, Inc. v. ON

 7   Semiconductor Corp., No. 16-CV-06371-BLF, 2017 WL 1065334, at *2 (N.D. Cal. Mar. 21, 2017).

 8            While Apple moved to strike the Texas Complaint and Koss opposed the motion, the Texas

 9   court has yet to resolve Apple’s motion there. As such, the Texas Complaint is currently operative

10   and the Texas Proceeding is ongoing. The Texas Complaint is therefore the first-filed complaint

11   regarding the parties’ heated patent infringement dispute.

12            Apple has indicated it is unwilling to stipulate to any additional extensions citing the case

13   management conference presently set for November 9, 2020. D.I. 13. A transfer of this clearly

14   second-filed action would be more efficient than staying this action. Hilton v. Apple Inc., No. C-13-

15   2167, 2013 WL 5487317, at *11 (N.D. Cal. Oct. 1, 2013) (finding Apple’s first filed complaint

16   sufficient preclude a later-filed complaint). Indeed, as the court in Hilton reasoned, having duplicate

17   cases before a single judge (e.g., the first-filed judge in the Texas Proceeding), “who [can] coordinate

18   if not consolidate the proceedings” will prevent the parties from having to “simultaneously or

19   consecutively deal with essentially similar claims.” Id. at *10. However, if this Court is reluctant to

20   transfer, at a minimum this case should be stayed until resolution of Apple’s pending motion in the

21   Texas Proceeding.

22            Under the “first-to-file” rule Koss hereby moves this Court to dismiss or otherwise transfer

23   this case to the Western District of Texas. Power Integration, 2017 WL 1065334, at *2. In the

24   alternative, Koss requests that the resolution of this motion be stayed until Apple’s outstanding motion

25   to strike in the Texas Proceeding is resolved.

26   ///

27
                                          -2-
           DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
                OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
           Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 4 of 9




 1   II.    ARGUMENT

 2          The Supreme Court has stated that under the doctrine of federal comity it is an act of “[w]ise

 3   judicial administration” to avoid duplicative litigation. Colo. River Water Conservation Dist. v. United

 4   States, 424 U.S. 800, 817 (1976) (alteration in original) (quoting Kerotest Mfg. Co. v. C-O-Two Fire

 5   Equip. Co., 342 U.S. 180, 183 (1952)). “[I]n situations involving the contemporaneous exercise of

 6   concurrent jurisdictions,” courts should “giv[e] regard to conservation of judicial resources and

 7   comprehensive disposition of litigation” Colo. River Water Cons. Dist., 424 U.S. at 817 (citation and

 8   internal quotation mark omitted); Kerotest, 342 U.S. at 183 (noting “[w]ise judicial

 9   administration . . . does not counsel rigid mechanical solution of such problems” and “[t]he factors

10   relevant to wise administration here are equitable in nature”).

11          The law of the Federal Circuit governs the application of the first-to-file rule in patent

12   infringement cases such as this one. Futurewei Techs., Inc. v. Acacia Research Corp., 737 F.3d 704,

13   708 (Fed. Cir. 2013); Elecs. for Imaging, Inc. v. Coyle, 394 F.3d 1341, 1345–46 (Fed. Cir. 2005).

14   Mirroring the Supreme Court’s reasoning, “[t]his ‘first-to-file’ rule exists to ‘avoid conflicting

15   decisions and promote judicial efficiency.’” Futurewei, 737 F.3d at 708 (quoting Merial Ltd. v. Cipla

16   Ltd., 681 F.3d 1283, 1299 (Fed. Cir. 2012)); Hilton, 2013 WL 5487317, at *3. According to the

17   Federal Circuit, “[w]hen two actions that sufficiently overlap are filed in different federal district

18   courts, one for infringement and the other for declaratory relief, the declaratory judgment action, if

19   filed later, generally is to be stayed, dismissed, or transferred to the forum of the infringement action.”

20   Futurewei, 737 F.3d at 708.

21          The first-to-file rule “serves the purpose of promoting efficiency well and should not be

22   disregarded lightly.” Goldfield Corp. v. Hartford Acc. & Indem. Co., No. 14-CV-0134-TOR, 2014

23   WL 4060317, at *3 (E.D. Wash. Aug. 15, 2014) (quoting Church of Scientology of California v. U.S.

24   Dept. of Army, 611 F.2d 738, 750 (9th Cir. 1979), overruled on other ground by Animal Legal Def.

25   Fund v. FDA, 836 F.3d 987 (9th Cir. 2016)). The rule “is primarily meant to alleviate the burden

26   placed on the federal judiciary by duplicative litigation and to prevent the possibility of conflicting

27
                                      -3-
       DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
            OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
           Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 5 of 9




 1   judgments.” Esquer v. StockX, LLC, No. 19-CV-05933-LHK, 2020 WL 3487821, at *8 (N.D. Cal.

 2   June 26, 2020).

 3          Application of the first-to-file rule is generally a matter for a district court's discretion,

 4   exercised within governing legal constraints. See Martin v. Franklin Capital Corp., 546 U.S. 132, 139

 5   (2005); Merial, 681 F.3d at 1299. This Court should consider three factors in deciding whether to

 6   apply the first-to-file rule: (1) the chronology of the two actions; (2) the similarity of the parties; and

 7   (3) the similarity of the issues. Power Integrations, 2017 WL 1065334, at *2 (citing Alltrade, Inc. v.

 8   Uniweld Prod., Inc., 946 F.2d 622, 625–26 (9th Cir. 1991)).

 9          The first factor can be determined by merely comparing the filing dates of the complaints. For

10   the second and third factors, the issues and parties in the first and second action need not be identical,

11   but only need be “substantially similar.” Inherent v. MartindaleHubbell, 420 F. Supp. 2d 1093, 1097

12   (N.D. Cal. 2006) (quoting Dumas v. Major League Baseball Properties Inc., 52 F. Supp. 2d. 1183

13   (S.D. Cal. 1999), vacated on other grounds by, 104 F. Supp. 2d 1224 (S.D. Cal. 2000) aff’d, 300 F.3d

14   1083 (9th Cir. 2002)); see also Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Payless Shoesource,

15   Inc., No. C-11-1892 EMC, 2012 WL 3277222, at *3 (N.D. Cal. Aug. 9, 2012) (“For purposes of the

16   first-to-file rule, [i]n determining whether the cases involve the same issue, it is enough that the overall

17   content of each suit is not very capable of independent development, and will be likely to overlap to a

18   substantial degree.”) (internal quotation omitted).

19          While there are exceptions to the first-to-file rule, it is the court with the first-filed action that

20   should weigh the balance of convenience and any other factors that might create exceptions to the rule.

21   Juniper Networks, Inc. v. Mosaid Techs. Inc., No. C 11-6264 PJH, 2012 WL 1029572, at *2 (N.D.

22   Cal. Mar. 26, 2012) (citing Alltrade, 946 F.2d at 628); see also EMC Corp. v. Bright Response, LLC,

23   2012 WL 4097707, at *5 (N.D. Cal. Sept. 17, 2012). Each of the three factors in Power Integrations

24   is met in Koss’s favor, such that Koss’s Motion to Transfer, or in the alternative dismiss or stay this

25   litigation, should be granted.

26

27
                                      -4-
       DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
            OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
             Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 6 of 9




 1             A.     The Texas Complaint, Not The California Complaint Was Filed First

 2             There is no dispute that the Texas Complaint preceded the California Complaint by more than

 3   two weeks. Compare Ex. A with D.I. 1. Indeed, Apple filed its presently pending motion to strike

 4   Koss’s first-filed Texas Complaint the same day it filed the California Complaint1 in the first instance.

 5   Compare Apple’s motion to strike complaint, D.I. 12, Koss Corp. v. Apple Inc., 6:20-cv-00665 (W.D.

 6   Tex. August 7, 2020) (filed on August 7, 2020) with D.I. 1 (also filed on August 7, 2020). And at that,

 7   the Texas Complaint cannot have been a surprise to Apple, as Koss had initiated a very discrete clock

 8   for when the parties’ stand-still agreement expired and litigation could be properly initiated by Koss.

 9   D.I. 1, ¶30.

10             Apple’s pending motion in Texas is nothing more than a thinly veiled attempt at transferring

11   that case to this venue by seeking to strip the Texas Complaint of its first-filed status. However, Apple

12   has not demonstrated that the draconian remedy it seeks—full dismissal of the Texas Proceeding—is

13   warranted.2 As Koss argued in its opposition in the Texas Proceeding, in the event Apple’s motion is

14   persuasive, a far more equitable remedy would be merely striking the specifically identified

15   paragraphs. Given the available resolutions to Apple’s motion that do not involve the extreme and

16   disproportionate remedy it seeks, the most efficient approach is to wait for certainty from the Texas

17   Court before requiring unnecessary duplicating efforts in this Case.

18             As such, this motion is necessary and, under the current circumstances, there is no doubt that

19   the Texas Complaint was filed first, such that the first Power Integrations factor favors granted Koss’s

20   requested relief.

21   ///

22   ///

23
     1
24       The California Complaint admits that the Texas Complaint was first filed. D.I. 1 at ¶1.
     2
25     As Koss argued in its opposition in the Texas Proceeding, in the event Apple’s motion is persuasive,
     a far more equitable remedy is for Koss to file an amended complaint in Texas, striking the paragraphs
26   that are the subject of Apple’s motion. It became clear when Apple wholly rejected that offer that
     Apple’s motion in Texas was the first in line of a series of thinly veiled attempts at transferring the
27   case to this venue.
                                          -5-
           DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
                OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
             Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 7 of 9




 1             B.     The Texas Complaint and California Complaint Have Identical Parties

 2             The exact same Koss entity is the plaintiff in the first-filed Texas Proceeding and the defendant

 3   in the subsequently filed California Proceeding.3 The exact same Apple entity is the defendant in the

 4   Texas Proceeding and the plaintiff in the California Proceeding. There are no other parties in either

 5   proceeding. The parties are identical between the two proceedings. This Power Integrations factor

 6   also weighs in favor of Koss’ requested relief.

 7             C.     The Texas Complaint and California Complaint Seek Resolution of the Same

 8                    Factual and Legal Issues

 9             The first-filed Texas Complaint alleges patent infringement of five of Koss’s patents by

10   Apple.4 Based on those affirmative allegations by Koss, Apple subsequently filed the California

11   Complaint, seeking declaratory judgment of noninfringement of those same five patents. These five

12   counts will rely upon the same factual findings, will implicate the same questions of law, will undergo

13   the same claim construction exercises, and will require deposition of the same witnesses as the Texas

14   Proceeding. Inherent, 420 F. Supp. 2d at 1097 (the issues between complaints need not be identical,

15   merely substantially similar). That Apple also includes a breach of contract claim in the California

16   Complaint does not alter the fact that the Texas Complaint is first-filed. D.I. 1, 12 (Count 1). In fact,

17   Apple will likely add (and is free to add) a breach of contract counter claim, an issue it summarily

18   raised in the context of its motion to strike, to the Texas Proceeding in the event its motion to strike is

19   not successful. Similar to Power Integrations, the mere fact that the counts raised in the second filed

20   complaint are not identical to those of the first complaint does not preclude a finding that a first-filed

21   complaint should govern. Power Integrations, 2017 WL 1065334, at *2-3 (finding that where it was

22   “at least possible for judicial efficiency to be served by litigating the claims together” this factor favors

23   the first to file rule).

24

25
     3
         The California Complaint admits that the two proceedings have identical parties. D.I. 1, ¶1.
26
     4
      The California Complaint admits that the California Complaint seeks resolution of the same factual
27   and legal issues as the Texas Complaint. D.I. 1, ¶¶70, 75, 80, 85, 90.
                                         -6-
          DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
               OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
           Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 8 of 9




 1          The California Complaint was filed in response to Koss’s allegations in the Texas Complaint,

 2   and therefore necessarily implicates identical legal issues and explicitly calls into question the exact

 3   same subject matter and factual disputes. Moreover, the fact that the California Complaint references

 4   the subject matter that Apple contends should be absent from Texas Complaint further supports the

 5   identity of issues between the two proceedings. The issues between the Texas Proceeding and the

 6   California Proceeding are essentially identical (or will be with the addition of Apple’s contract claim

 7   that is not presently pending in Texas).

 8          D.      There Are No Exceptions That Warrant Deviating From The First To File Rule

 9          The Texas Complaint is both currently operative and properly filed in Texas. Apple’s presence

10   and activity in the venue is unquestionable. Uniloc 2017 LLC v. Apple Inc., No. 6-19-CV-00532-

11   ADA, 2020 WL 3415880, at *3 (W.D. Tex. June 22, 2020) (noting that Apple’s second largest campus

12   in the world is located in the Western District of Texas). There is nothing improper in bringing a

13   patent infringement action against Apple in the Western District of Texas, as the Federal Circuit has

14   repeatedly ruled. See e.g., In re Apple Inc., No. 2020-127, 2020 WL 3249953, at *3 (Fed. Cir. June

15   16, 2020). Apple has, it appears, stopped challenging venue, now resorting to the strike and re-file

16   tactic necessitating this motion.

17          Even if Apple’s motion is successful in the Texas Proceeding, it is expected that at least one

18   cause of action will remain, for example, the direct infringement allegations of Exhibit A, which stand

19   apart from any of the information Apple seeks to strike. Accordingly, resolution of Apple’ motion to

20   strike will not affect the fact that the Texas Proceeding is the first-filed proceeding.

21          Without the benefit of any input from Apple, who undoubtedly knew a “first-to-file” motion

22   was forthcoming when it filed this action during the pendency of the Texas Proceeding, Koss will not

23   hazard a guess as to any exceptions that Apple may advance. However, because the Texas court is the

24   first-filed court, this Court should leave any balancing of factors or determinations regarding these

25   conveniences to the first-filed court. Power Integrations, 2017 WL 1065334, at *3; Juniper 2012 WL

26   1029572, at *2. Indeed, the need to permit the Texas Court to perform such balancing supports, at a

27   minimum, staying the instant proceeding until the Texas Court renders a decision. Power Integrations,
                                      -7-
       DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
            OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
            Case 4:20-cv-05504-JST Document 24 Filed 09/29/20 Page 9 of 9




 1   2017 WL 1065334, at *3 (staying the proceeding and allowing refiling of motions if necessary after

 2   the first-filed court resolved the outstanding motion).

 3   III.   CONCLUSION

 4          Apple’s second-filed declaratory judgement complaint in the California Proceeding should be

 5   dismissed or transferred to the Western District of Texas where Koss’s operative first filed Texas

 6   Complaint is presently pending. The situation here satisfies all the factors this Court uses to assess

 7   how to handle a second-filed declaratory judgment complaint, and there are no exceptions that appear

 8   to apply. In the alternative, this Court should stay the California Proceeding (and the resolution of this

 9   Motion) while the parties await a decision on Apple’s motion to strike the Texas Complaint with leave

10   for the parties to re-address pre-answer motions after Apple’s motion to strike has been resolved..

11

12
            Dated: September 29, 2020               K&L Gates LLP
13
                                                    /s/ Peter E. Soskin
14                                                  Peter E. Soskin (SBN 280347)
                                                    peter.soskin@klgates.com
15                                                  K&L GATES LLP
                                                    Four Embarcadero Center, Suite 1200
16                                                  San Francisco, CA 94111
                                                    Telephone: (415) 882-8200
17                                                  Fax: (415) 882-8220
18
                                                    Attorney for Defendant Koss Corporation
19

20

21

22

23

24

25

26

27
                                      -8-
       DEFENDANT KOSS CORPORATION’S NOTICE OF MOTION AND MOTION TO DISMISS
            OR OTHERWISE TRANSFER UNDER RULE 12 Case No.: 4:20-cv-05504-JST
